        Case 3:20-cv-00133-JCH Document 101-7 Filed 05/27/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT
 __________________________________
 JAKUB MADEJ
                                                     CIVIL ACTION No. 3:20-cv-00133-JCH
        Plaintiff,

 v.
                                                     JURY TRIAL DEMANDED
 YALE UNIVERSITY, MARK SCHENKER
 JESSIE ROYCE HILL, MARVIN CHUN,
                                                     MAY 27, 2020
 PETER SALOVEY

      Defendants.
 DEFENDANTS?? REALLY??
 __________________________________


                                      [PROPOSED] ORDER


       The Court ORDERS all counsel and parties in this action to confer in good faith to narrow
the areas of disagreement to the greatest possible extent include before filing any discovery motion,
including any motion for sanctions or for a protective order.

       Any motion filed with the court shall include a certificate in the margin of the last page that
state with particularity the following:

       (1) If a discovery conference was not held, the reasons why it was not;

       (2) If a discovery conference was held, the time, date, location and duration of the
conference; who was present for each party; the matters on which the parties reached agreement;
and the issues remaining to be decided by the court;

       (3) The nature of the case and the facts relevant to the discovery matters to be decided;

       (4) Each interrogatory, deposition question, request for production, request for admission
or other discovery matter raising an issue to be decided by the court, and the response thereto; and
        Case 3:20-cv-00133-JCH Document 101-7 Filed 05/27/20 Page 2 of 2



        (5) A statement of the moving party’s position as to each contested issue, with supporting
legal authority, which statement shall be set forth separately immediately following each contested
item.

        The Court will not consider any motion unless the movant substantively complied with
this order, and includes a certification as specified herein.

SO ORDERED.


        Dated this ____ day of _______ 2020 at New Haven, Connecticut.


                                                       ______________________
                                                       Janet C. Hall
                                                       United States District Judge
